Exhibit 10.57

 

MID-PENINSULA BANK

 

April 25, 2002

 

David E. Pertl, Senior Vice President & CFO

Fresh Choice, Inc.

485 Cochrane Circle

Morgan Hill, Ca  95037

 

Re: Revolving Loan Agreement (and Related Documents) dated October 5, 2001 and
Promissory Note (supporting Letter of Credit SBLC 10813) dated March 11, 2002
each between Fresh Choice, Inc. and Mid-Peninsula Bank.

 

Dear Mr. Pertl,

 

I am writing to acknowledge receipt and Mid-Peninsula Bank’s acceptance of the
Promissory Note referenced above along with the related Corporate Resolution to
Borrow.

 

As we have discussed, this Promissory Note will support SBLC 10813 (each in the
amount of $955,600) as a commitment by Mid-Peninsula Bank separate from Fresh
Choice’s revolving line that is further described in the Revolving Loan
Agreement.

 

Currently the revolving line provides for drawing by Fresh Choice, Inc. of up to
$2,000,000.  At present no amount is outstanding; and accordingly the full
$2,000,000 is now available to Fresh Choice, Inc., as of this date, subject to
the terms of the above referenced Promissory Note.

 

 

Very truly yours,

 

// Jonas H Stafford

 

Jonas H. Stafford

Senior Vice President

 